Citation Nr: 1511535	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral cataracts, evaluated as noncompensably disabling.

2.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), evaluated as 10 percent disabling.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013, and a copy of the hearing transcript is of record.

In August 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issue of increased evaluation for bilateral cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD manifests as occupational and social impairment due to mild or transient symptoms.

2.  The Veteran does not have a current diagnosis of bilateral lower extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1112, 1110, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in July 2012, prior to the initial September 2012 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in August 2012.  The examination reports have been reviewed and are found to be adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in August 2013.  At the hearing, the undersigned identified the issues on appeal and discussed the requirements for establishing the benefits being claimed.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Increased evaluation for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2014).  The Veteran's PTSD is currently evaluated as 10 percent disabling.

A 10 percent rating for PTSD is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

 A 30 percent rating for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms); see also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Turning to the evidence of record, an August 2012 VA examination report reflects that the Veteran had never been married.  He had a fairly active social life and had friends-3 of which he saw on a regular basis.  He had fewer friends than in the past due to the fact that some of his friends had died.  The examiner noted that the Veteran did not appear to be isolated or secluded socially.  He demonstrated good social skills, was pleasant and outgoing.  Anxiety was noted to be a symptom of his PTSD.  The Veteran had a limited mental health treatment history.  He reported that he had one or two visits with a social worker, but denied any mental health contact since the last VA examination in February 2011.  He had not been prescribed any psychiatric medications.  The examiner assigned a GAF of 65 and found that the Veteran's symptoms were mild and occurred only occasionally.

During the August 2013 Board hearing, the Veteran reported symptoms of flashbacks, nightmares and trouble sleeping, nervousness in crowds, and hypervigilance.  He stated that he went to church, football games, and maintained a relationship with his sister and a couple friends.  With regard to the fact that he had never been married, he believed that PTSD was a factor in his inability to maintain long-term relationships.  The Veteran denied any problems with memory and endorsed taking medication for PTSD.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for PTSD is not warranted.

As noted above, a higher evaluation of 30 percent contemplates symptomatology including depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  In this case, the record does not indicate-nor does the Veteran endorse-depressed mood, suspiciousness, panic attacks, or mild memory loss.  Although the record notes symptoms of anxiety and chronic sleep impairment, in viewing the evidence of record in its entirety, including the assigned GAF of 65, the Board finds that the overall disability picture most closely approximates that contemplated by a 10 percent evaluation throughout the appeal period.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria describe the severity and symptomatology of this Veteran's PTSD. The Veteran has not required hospitalization due to this service-connected disability. There is no evidence of marked interference with employment solely due to the Veteran's PTSD. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence indicates that the Veteran's employment ended after he suffered a stroke, and not due to psychiatric symptoms.  There is no suggestion in the record that PTSD precludes the Veteran from working.  As such, the Board finds that the matter of the Veteran's entitlement to a TDIU due to his PTSD has not been reasonably raised and need not be addressed.

III.  Service connection for bilateral lower extremity peripheral neuropathy

The Veteran claims that he is entitled to service connection for peripheral neuropathy of the lower extremities secondary to his service-connected diabetes.  The Veteran does not claim, nor do the service treatment records show any signs or symptoms of peripheral neuropathy in service or until many years after.  Accordingly, the Board will focus on the Veteran's primary theory of entitlement on the basis of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Court has held that the requirement in a claim of service connection of having a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Turning to the relevant evidence of record, a December 2004 private hospital report indicates that the Veteran presented with complaint of left thigh numbness for a couple days.  Past medical history included a lower stomach surgery one month prior.  Following examination, the Veteran was assessed with deep venous thrombosis.

On August 2005 VA examination in connection with the Veteran's claim for diabetes, the examiner noted a history of bowel obstruction in December 2004 that required surgery.  Postoperatively, he developed left lower extremity deep vein thrombosis, for which he just finished a six month course of oral anticoagulation.  The examiner assessed an onset of diabetes about 2 years prior, based on the Veteran's history of having increased thirst, urination, and slightly elevated blood sugar.  There was no history of paresthesias or weakness of extremities.  Physical examination of the extremities revealed good peripheral pulsation.

VA treatment records dated January 2009 through April 2009 note that the Veteran's diabetes was under control.

On October 2009 VA examination in connection with the Veteran's claim for increased rating for diabetes mellitus, the Veteran denied peripheral neuropathy or symptoms of burning, tingling, or numbness in his hands or feet.

On August 2012 VA examination, the Veteran reported swelling off and on in the feet and ankles, as well as some tingling in pretty much all toes on both feet which was worse some days than others.  He was uncertain if tingling was worse with the presence of swelling.  His symptoms were precipitated by lack of movement and alleviated by elevation.  The Veteran did not have treatment for neuropathy; he took a diuretic as needed for fluid retention. 

On physical examination, the examiner noted mild paresthesias and/or dyesthesias of the bilateral lower extremities.  Reflexes were decreased in the bilateral knees and ankles.  Light touch, position sense, and cold sensation testing were normal.  The Veteran did not have muscle atrophy or trophic changes.

Following review of the claims file, the examiner found that there were insufficient physical findings to clinically diagnose bilateral neuropathy of the legs secondary to diabetes.  The examiner further noted that from September 2006 to the present, the Veteran had not reported symptoms or complaints of diabetic neuropathy and has had normal diabetic foot examinations.  His diabetes has been controlled as indicated by his HgbA1c.

During the August 2013 Board hearing, the Veteran reported that he experienced numbness and tingling in his feet and toes, and tingling in the outsides of his upper thighs.  He experienced tingling and numbness in his feet around 2006 and the tingling in his thighs sometime thereafter.  He reported that someone he saw at the Helena VAMC conducted tests and stated that the Veteran had diabetic neuropathy.  

Based on the foregoing, the Board finds that service connection for peripheral neuropathy of the lower extremities is not warranted.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that feelings of numbness in the lower extremities may be a sign of peripheral neuropathy is well known, and the Veteran's testimony that his numbness in the lower extremities is caused by peripheral neuropathy has some tendency to make a diagnosis more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  It was determined that the objective findings were insufficient to establish a diagnosis of peripheral neuropathy.  

In sum, the Board finds that the preponderance of the evidence of the evidence is against the Veteran's claim of service connection for neuropathy of the bilateral lower extremities secondary to diabetes.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased evaluation for PTSD is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.


REMAND

Regarding the Veteran's claim for increased rating for bilateral cataracts, the Veteran underwent a VA ophthalmological examination in August 2012.  However, subsequent private treatment records indicate that the Veteran underwent bilateral cataract removal surgery in June 2013.  This represents a material change in the Veteran's vision.  Therefore, a new VA examination is necessary.  See, by analogy, Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board notes that the Veteran has attributed part of his vision loss to a previous stroke.  See August 2013 Board hearing transcript.  The VA examiner should thus determine, to the extent possible, what loss of vision is due to cataracts versus his history of stroke.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA treatment records and associate them with the claims file.

2.  Afford the Veteran with an ophthalmological examination by an appropriate physician to determine the severity of his bilateral cataracts.  The claims folder, including a copy of this remand and the August 2013 Board hearing transcript, must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should describe all symptomatology related to the Veteran's eyes, to include visual acuity, field of vision and muscle function.  It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria. 

Regarding visual acuity, the examiner should state, to the extent possible, what amount of loss of vision is due to the cataract disability versus the Veteran's history of stroke.

The examiner should also consider the Veteran's lay statements regarding his disability, to include how his visual impairment affects his daily activities.

The Veteran should be reminded that failure to cooperate with the VA examiner in the course of the examination could adversely impact his claim.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and provided opportunity to respond.  The case should then be returned to the Board, as warranted.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


